Fourth Court of Appeals
                                   San Antonio, Texas
                                          July 25, 2018

                                      No. 04-18-00485-CV

                                IN THE INTEREST OF A.R.P.,

                From the 25th Judicial District Court, Guadalupe County, Texas
                                Trial Court No. 18-0449-CV-A
                   Honorable Thomas Nathaniel Stuckey, Judge Presiding


                                         ORDER
        This is an accelerated appeal of an order terminating the appellant’s parental rights which
must be disposed of by this court within 180 days of the date the notice of appeal is filed. TEX.
R. JUD. ADMIN. 6.2. The reporter’s record, which was due to be filed on July 23, 2018, has not
been filed. It is therefore ORDERED that the reporter’s record must be filed in this appeal no
later than ten days from the date of this order. TEX. R. APP. P. 35.3(c). FURTHER REQUESTS
FOR EXTENSIONS OF TIME ARE DISFAVORED.


                                                     _________________________________
                                                     Sandee Bryan Marion, Chief Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 25th day of July, 2018.


                                                     ___________________________________
                                                     KEITH E. HOTTLE,
                                                     Clerk of Court